Order entered April 8, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                          No. 05-13-01510-CR

                             THOMAS GRADY LAYTON, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 366th Judicial District Court
                                     Collin County, Texas
                             Trial Court Cause No. 366-82182-10

                                               ORDER
        On February 18, 2014, the Court granted Official Court Reporter Niki D. Garcia’s request

for an extension of time to file the reporter’s record. The time to file the reporter’s record was

extended to March 11, 2014.             The reporter’s record has not been filed nor has Garcia

communicated with the Court regarding why the reporter’s record is overdue.

        We ORDER Niki D. Garcia to file the reporter’s record on or before May 9, 2014. If

Garcia fails to comply with this order, the Court will order that she not sit as a court reporter

until the reporter’s record is filed.


                                                         /s/   LANA MYERS
                                                               JUSTICE